UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4756
ANTHONY THOMPSON,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-01-790)

                      Submitted: March 20, 2003

                       Decided: April 1, 2003

    Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Hervery B. O. Young, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Alfred William Walker Bethea, Assis-
tant United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. THOMPSON
                                OPINION

PER CURIAM:

   Anthony Thompson pled guilty to being a felon in possession of a
firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1) (2000).
The district court sentenced him to an eighty-six-month term of
imprisonment. Counsel has filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738 (1967), challenging the calculation of Thompson’s
offense level but stating that, in his view, there are no meritorious
issues for appeal. Thompson has filed a pro se supplemental brief
raising additional issues. Finding no error, we affirm.

   Counsel raises as a potential issue whether the district court erred
in applying the cross-reference in U.S. Sentencing Guidelines Manual
§ 2K2.1(c) (2000), when Thompson was not charged with or con-
victed of assault with intent to commit attempted murder. Thompson
contends in his pro se supplemental brief that the district court should
have applied the rule of lenity to determine his offense level under the
provisions of USSG § 2K2.1(a) and (b). We review the factual find-
ings of the district court for clear error and the court’s legal interpreta-
tion of the Sentencing Guidelines de novo. See United States v. Jones,
308 F.3d 425, 427 (4th Cir. 2002), cert. denied, __ U.S. __, 71
U.S.L.W. 3566 (U.S. Mar. 3, 2003) (No. 02-8718). Our review of the
record leads us to conclude that the district court properly calculated
Thompson’s offense level.

   In his pro se supplemental brief, Thompson also contends that the
court erred by failing to make sufficient factual findings before adopt-
ing the presentence report. Thompson, however, failed to show how
the information in the report was unreliable or inaccurate. See United
States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990). Finally, contrary
to Thompson’s assertion, the Government was not obligated to move
for a downward departure under USSG § 5K1.1, p.s., based upon sub-
stantial assistance and, therefore, did not breach the plea agreement.
See United States v. LeRose, 219 F.3d 335, 341-42 (4th Cir. 2000)
(citing Wade v. United States, 504 U.S. 181, 185-86 (1992)).

  In accordance with Anders, we have reviewed the record and find
no meritorious issues on appeal. Accordingly, we affirm. This court
                      UNITED STATES v. THOMPSON                         3
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED